                          Case 1:21-mj-00440-GMH Document 6 Filed 06/11/21 Page 1 of 1


AO 442 {Rev. l l/ll) Arrest Warrant




                                            United States District Court
                                                                    for the


                                                            District of Columbia


                      United States of America
                                   V.

                                                                     )    Case: 1.21-mj-00440
                        Nolan Harold Kidd
                                                                          Assigned to: Judge Harvey, G- Michael
                                                                          Assign Date: 5/20/2021
                                                                          Description; COMPLAINT W/ ARREST WARRANT
                                                                     ) C'cl
                                Defendanl


                                                         ARREST WARRANT

To:       Any authorized law enforcement officer                                                                                 vsa          c:



          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessag/ delays.”
(name ofperson to be arrested) Nolan Harold Kidd                                                                                         m::s3,
                                                                                                                                              €0
who is accused of an offense or violation based on the following document filed with the court:                                          m
                                                                                                                                              3:



□    Indictment            □ Superseding Indictment          □ Information          □ Superseding Information            M Complaint
                                                                                                                                         Sco
□ Probation Violation Petition                □ Supervised Release Violation Petition        □ Violation Notice □ Ordeiaif the^cj^
This offense is briefly described as follows:

18   U.S.C.    §   1752(a)(1) - Entering and Remaining in a Restricted Building or Grounds
18   U.S.C.    §   1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds
40   U.S.C.    §   5104(e)(2)(D) - Disorderly Conduct in a Capitol Building
40   U.S.C.    §   5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building
                                                                                                             Digitally signed by G. Michael
                                                                                                             Harvey
                                                                                )
                                                                                                             Date: 2021.05.20 17:39:05 -04'00'
Date:              05/20/2021
                                                                                              Issuing officer's signature


City and state:                       Washington, D.C.                         G. Michael Harvey, U.S. Magistrate Judge
                                                                                                Printed name and title



                                                                   Return


          This warrant was received on (date)
at (city and state)      M
                                                                         , and the person was arrested on (date)         Oi'Iji JzozX
                                .^tLOA      (dA                                         •7


Date: 0
            (o III I                                                                I
                                                                                             Arresting officer's signature
                                                                                                                             f
                                                                                                                      'Tc
                                                                                                Printed name ana title
